DETAILED ACTION
	The receipt is acknowledged of applicants’ IDS filed 10/21/2022; and request for RCE and amendment filed 08/19/2022.

	Claims 1, 3-5 and 9 previously presented. Claim 4 has been canceled.

Claims 1, 3, 5 and 9 are pending and subject of this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/19/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over any of Afriat et al. (US 2002/0142014, of record) or Jager Lezer (US 2004/0142832, hereinafter Lezer, of record), each in view of CN 103476394 (CN ‘394, currently provided) and the article by AK  (“Thoroughgoing details of surgical dressing”, currently provided), and each combination further in view of either JP S6026369 (JP ‘369, abstract previously provided), or DE 1020151006075 (DE ‘075, abstract previously provided).

Applicant Claims 
Claim 1 is directed to a stick formulation cosmetic composition for eye make-up comprising a fiber and a hectorite-based oil thickener,
wherein the fiber is a rayon fiber, and the rayon fiber and the hectorite-based oil thickener are comprised in a weight ratio of 1:1 to 2:1, and the rayon fiber is comprised in an amount of 1 to 5 wt%,
wherein the cosmetic composition has at least one formulation selected from the
group consisting of a stick-type eyebrow product, a stick-type eyeliner and a stick-type
eyeshadow.

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Afriat teaches cosmetic composition comprising 12% polyamide fibers and 3% disteardimonium hectorite, i.e. hectorite-based oil thickener. The composition is for makeup of the eye, e.g. to make up for eyebrows, eyeshadow or eyeliner (¶¶ 0008, 0071; claim 24). The composition can be prepared as a solid, e.g. stick (¶¶ 0057, 0063). The fibers including rayon (¶¶ 0022, 0026; claims 6, 9). The fibers form from 0.1-50% of the composition, preferably 0.5-30% and still better is 2-15% (¶ 0029; claim 10). The reference teaches thickeners include lipophilic gelling agent including disteardimonium hectorite and silicate in amount of 0.5-20% (¶ 0053). The ratio of the fibers to hectorite in the composition is drawn from the amounts taught by the reference because, e.g., if fiber is 5% and hectorite is 5% this forms the ratio of 1:1, and if the fiber is 10% and the hectorite is 5% this forms the ratio of 2:1.  
Lezer teaches cosmetic composition comprising fibers and hectorite modified with distearyldimethyl-ammonium chloride (disteardimonium hectorite) (examples 1 and 2). The cosmetic composition is suitable for eyebrows cosmetics and eyeliner (¶¶ claim 94). The fibers include rayon, polyester, polyurethane, acrylic, polyolefin and polyamide (¶¶ 0045, 0293). The amount in the fibers in the composition is 0.5-5% (¶ 0088). The amount of the hectorite (thickener) is 0.5-15%. The composition comprising silicate in amount of 0.5-15% (¶¶ 0139-0148). The reference teaches fiber can be in amount of 0.5-5% and the thickener can be in amount of 0.5-15%, and this embraces the claimed ratio of 1:1 to 2:1. For example if the fiber is 5% and the thickener is 5%, this forms the ratio 1:1, as claimed. If the fiber is 2% and the thickener is 1% this forms the ratio of 2:1 as claimed.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While both Afriat and Lezer teach rayon fibers, the references do not exemplify rayon fibers as claimed by claim 1. While Afriat suggests stick formulation, the reference however does not specifically teach stick-type eyebrow, stick-type eyeliner or stick-type eyeshadow as claimed by claim 1. While Lezer teaches cosmetic eye composition, e.g. eyebrows, eye shadow and eyeliner, however the reference does not teach explicitly stick form of these compositions as claimed by claim 1.
CN ‘394 teaches makeup for the eyebrows that contains rayon fibers which makes the product more viscous (¶ 0048).
AK teaches that rayon fibers are soft and lustrous than other fibers, e.g. cotton fibers (paragraph bridging pages 5 and 6). 
	JP ‘369 teaches cosmetic composition including eyebrow, eyeliner and eyeshadow product in the form of stick (abstract).
DE ‘075 teaches cosmetic composition in the form of eyebrow stick (abstract).

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide the cosmetic composition suitable for eyebrows taught by any of Afriat and Lezer that contains fibers including rayon fibers, and specifically use rayon fibers taught by any of CN ‘394 and AK. One would have been motivated to do so because Afriat and Lezer desired to have thickened composition, and because CN ‘394 teaches rayon fibers make the eyebrow cosmetic more viscus, and AK teaches rayon fibers are soft and lustrous. One would reasonably expect successfully formulating eye cosmetic composition comprising rayon fibers wherein the composition is appealing and comfortable to use as eye cosmetic. 
Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to formulate the eye cosmetic composition taught by the combination of any of Afriat or Lezer with CN ‘394 and AK in the form of stick as taught by any of JP ‘369 or DE ‘075. One would have been motivated to do so because Afriat desired to have solid composition for the eye, and because both JP ‘369 or DE ‘075 teaches suitability of stick form of the cosmetic composition for eyeshadow, eyeliner and eyebrow product. One would reasonably expect successfully formulating a stick cosmetic eye composition.
Regarding the weight ratio of the fiber and the hectorite-based oil thickener of 1:1 to 2:1 as claimed by claim 1, Afriat teaches fibers amount of 0.1-50% in the composition, preferably 0.5-30% and still better is 2-15%, and hectorite of 0.5-20%. Therefore, if Afriat uses 5% fiber and 5% hectorite, this forms the ratio of 1:1, and if Afriat uses 10% fiber and 5% hectorite, this forms the ratio of 2:1.  Further, Lezer teaches fiber can be in amount of 0.5-5% and the thickener can be in amount of 0.5-15%, and this embraces the claimed ratio of 1:1 to 2:1. For example if the fiber is 0.5% and the thickener is 0.5%, this forms the ratio 1:1 as claimed. If the fiber is 2% and the thickener is 1% this forms the ratio of 2:1 as claimed. 
Regarding the amount of the fibers of 1-5% as claimed by claim 1, Afriat teaches preferred amount of 2-15%, and Lezer teaches preferred amount of 0.5-5%.
Regarding silicate-based film forming claimed by claim 3, Afriat teaches silicate as gel forming agent that reads on the claimed silicate, and Lezer teaches silicate as thickening agent that reads on the claimed silicate.
Regarding the hectorite based oil thickeners claimed by claim 5, Afriat teaches  disteardimonium hectorite, and Lezer teaches hectorite modified with distearyldimethyl-ammonium chloride which is disteardimonium hectorite.
Regarding silicate amount of 1-30% as claimed by claim 9, Afriat teaches 0.5-20%, and Lezer teaches 0.5-20%.
Regarding all the claimed amounts and corresponding ratio, they all overlap with those taught by the cited references. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Response to Arguments
Applicant's arguments filed 08/19/2022 have been fully considered but they are not persuasive. 
Applicants argue that the stick formulation cosmetic composition for eye make-up of claim 1 relates to a composition uses a fiber raw material which had not been used in stick formulation cosmetic products for eyebrows. When rayon is used in an amount of 1 to 5 wt%, the composition may have desirable hardness and viscosity for a stick formulation. This is explained by the present specification in paragraphs [0030] and [0031]. 

In response to this argument, applicant’s attention is directed to the scope of the present claims that does not require fiber raw material, rather requires rayon fiber regardless of the source. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). All the elements of the claimed composition are taught by the combination of the cited references. Afriat teaches 0.1-50% fibers and Lezer teaches fiber can be in amount of 0.5-5%. Further, Afriat teaches preferred amount of 2-15%, and Lezer teaches preferred amount of 0.5-5%. 

Applicants argue that, in the experimental examples of the present application, rayon fiber was used to prepare a stick-type cosmetic composition, and the possibility of preparing a stick formulation according to particular weight ratios of the rayon fiber and hectorite-based oil thickener and their efficacy were analyzed. As a result, it was confirmed from actual experiments that it is possible to prepare a stick formulation cosmetic composition for eye make- up in the case of using rayon fiber and hectorite-based oil thickener in a weight ratio of 1:1 to 2:1. Meanwhile, it was confirmed that in the case of using rayon fiber and hectorite-based oil thickener in a weight ratio of 2.5:1, agglomeration of rayon occurs and thus it is difficult to mold the composition into a stick formulation (see Figs. 3 and 4 of the present application). Therefore, embodiments of the present application provide successful application and optimal composition ratios of a fiber material which had not been used in stick formulation cosmetic products for eyebrow (rayon fiber). In addition, the experimental examples confirm that the cosmetic composition does not need any separate applicators, so it can be provided in a convenient and clean formulation, and also has excellent eyebrow volume effect, excellent color sustainability, and water resistance (see experimental examples 2 and 3).

In response to this argument, it is argued that all the elements of the claimed composition are taught by the combination of the cited references. Afriat and Lezer suggest the claimed ratio as explained above. Further, the references teach the claimed amount of each ingredients, Afriat teaches preferred amount of fibers 2-15%, and Lezer teaches preferred amount of 0.5-5%. Even the claimed ratio is not exemplified, however, the claimed ratio can be drawn from the amount of each ingredient as taught by the references. The amounts taught by the cited references overlap with the claimed amount and expected to constitute the claimed ratios, as set forth in this office action. Afriat formed stick cosmetic including eye cosmetics that does not need any separate applicator. Any properties applicants achieved are intrinsic properties and are expected from the prior art composition. In addition. Regarding applicant's arguments of unexpected superior results in the instant specification, it is the examiner's position that the data in the specification regarding viscosity and hardness of the stick are not unexpected results and therefore cannot rebut prima facie obviousness. The examiner directs applicant's attention to MPEP 716.02 (a). "A greater than expected result is an evidentiary factor pertinent to the legal conclusion of obviousness...of the claims at issue." In re Corkhill, 711 F.2d 1496, 266 USPQ 1006 (Fed.Cir. 1985). In Corkhill, the claimed combination showed an additive result when a diminished result would have been expected. Furthermore, the MPEP states, "Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967). Further, the objective evidence of nonobviousness must be commensurate in scope with claims that evidence is offered to support. See in Greenfield and DuPont 197 USPQ 227 (CCPA 1978); In re Boesch and Slaney 205 USPQ 215 (CCPA 1980); and In re Tiffin and Erdman 170 USPQ 88 (CCP 1971). Table 1 in specification embrace many ingredients that are not claimed and may have detrimental effect on property of the composition and effect the stick formation.

Applicants argue that Afriat discloses using fibers in a cosmetic, but the purpose of the fibers is to provide a “pleasant softness” when applied, and to enhance stability over time. Afriat, [0012]. The fibers are introduced into “an aqueous medium, an oily medium or a powder.”

In response to this argument, applicant’s attention is directed to the scope of the present invention that is directed to a composition, and all the elements of the claimed composition are taught by combination of the cited references as set forth in this office action. The purpose of using the individual ingredients of the composition does not impart patentability top the claims. The claims do not recite if the fibers are included in aqueous or oily medium.

Applicants argue that while Afriat discloses a broad array of fibrous materials that apparently attempts to capture every type of fiber that could possibly be used in a cosmetic, the only fibers used by Afriat are polyamide at a level of 12%, which is well outside the range of 1-5% recited by claim 1. See [0072]. The polyamide fibers are used in conjunction with 3% of disteardimonium hectorite, so the fiber/hectorite ratio in Afriat is 4:1, which is outside the range of 1:1 to 2:1 recited by claim 1.

In response to this argument, it is argued that while the reference exemplifies one kind of fibers in combination with one hectorite, the reference suggested rayon fibers, and CN ‘394 teaches rayon fibers for eyebrows cosmetic and AK teaches rayon fibers are soft and lustrous. Therefore the combination of the cited references would have suggested to one having ordinary skill in the art to use rayon fibers from the list taught by Afriat or Lezer, even if rayon is not exemplified. The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir 1983). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). Disclosed examples and preferred embodiments do not constitute a teaching away from broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). Furthermore, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

Applicants argue that Although the present rejection alleges that Afriat’s 4:1 ratio “falls within the claimed ratio that is equivalent to 1:10 to 20:10,” that ratio is not present in any of the claims. The previous response amended claim 1 to the range of 1:1 to 2:1. Furthermore, 4:1 is not within the range of 1:10 to 20:10. The equivalent ratios for one part of thickener are 0.1:1 and 2:1, and 4 is not between 0.1 and 2. Afriat does not disclose the ratio of claim 1 of the present application.

In response to this argument, the examiner apologizes for missing the correct  ratio. In any event, as set forth in this office action, the amount of fibers and hectorite as taught by Afriat and Lezer suggest the claimed ratio. Even if the reference exemplifies specific ratio, the reference is still relied upon for all it teaches. 

Applicants argue that Afriat mentions lipstick, but the only guidance on how to achieve that form is to limit the aqueous phase to 5% or less by weight. Afriat, [0057]. Accordingly, Afriat does disclose or suggest the stick formulation composition, or the amounts and ratios of components of a stick formulation, of amended claim 1 of the present application.

In response to this argument, it is argued that Afriat clearly teaches, lip stick, eye cosmetics including eyebrows, eyeshadows and eyeliners. The claims are not directed to any formulation, aqueous or otherwise. The reference suggested broader amounts and ratios than claimed that embrace the claimed amounts and ratios. The reference is relied upon for all it teaches, even non-preferred embodiments and even if disclosed as inferior product. 

Applicants argue that Lezer does not remedy Afriat’s deficiencies. Lezer is directed to a composition based on rectilinear rigid synthetic polymer fibers (“The rigid fibres may be chosen from the fibres of a synthetic polymer chosen from polyesters, polyurethanes, acrylic polymers, polyolefins, polyamides, such as nonaromatic polyamides and aromatic polyimides-amides.”). Lezer, [0045]. The fiber amount in Lezer’s composition is only provided for rigid synthetic polymer fibers- Lezer does not disclose or suggest any specific amount of rayon fibers that could be present in a composition, or ratio of rayon to hectorite. Although Lezer mentions that additional short fibers of rayon may be present, those fibers “are different from” the rigid fibers (claim 87) and are only mentioned in passing as a possible ingredient without any quantity or size.

In response to this argument, it is argued that Lezer, as Afriat, suggests multiple fibers to chose from including rayon, and the newly cited reference CN ‘394 and AK would have suggested to one having ordinary skill in the art to use rayon. It had been decided by Courts that the indiscriminate selection of "some" from among "many" is considered prima facie obvious. In re Lemin, 141 USPQ 814 (1964); National Distillers and Chem. Corp. V. Brenner, 156 USPQ 163. The claimed ratio of ingredients can be drawn from the teachings of the reference as explained above. 

Applicants argue that while the JP and DE references disclose stick-type cosmetic compositions for eye makeup, they do not disclose or suggest any way to achieve those compositions with the specific amounts of rayon fibers and hectorite-based oil thickener recited by claim 1. Therefore, these references cannot fill the gaps in the disclosures of Afriat and Lezer discussed above with respect to amended claim 1.

In response to this argument, it is argued that JP and DE references are relied upon for solely teaching stick cosmetic, and the references satisfy the purpose for which they are applied. Rayon fibers are suggested by Afriat and Lezer and taught specifically by CN ‘394 and AK references. Further, the claimed amounts and ratios of ingredients are suggested by Afriat and Lezer as set forth in this office action.
The examiner believes that a strong prima facie case of obviousness has been established. A strong case of obviousness may be established such that the objective evidence of nonobviousness (e.g., unexpected results) is not sufficient to outweigh the evidence of obviousness. MPEP §716.01(d). Also Media Techs. Licensing LLC v. Upper Deck Co., 596 F.3d 1334, 1339 (Fed. Cir. 2010). Evidence pertaining to secondary considerations must be taken into account whenever present; however, it does not necessarily control the obviousness conclusion. See, e.g., Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1372, 82 USPQ2d 1321, 1339 (Fed. Cir. 2007) (“the record establish [ed] such a strong case of obviousness” that allegedly unexpectedly superior results were ultimately insufficient to overcome obviousness conclusion); Leapfrog Enterprises Inc. v. Fisher-Price Inc., 485 F.3d 1157, 1162, 82 USPQ2d 1687, 1692 (Fed. Cir. 2007)(“given the strength of the prima facie obviousness showing, the evidence on secondary considerations was inadequate to overcome a final conclusion” of obviousness); and Newell Cos., Inc. v. Kenney Mfg. Co., 864 F.2d 757, 768, 9 USPQ2d 1417, 1426 (Fed. Cir. 1988). Office personnel should not evaluate rebuttal evidence for its “knockdown” value against the prima facie case, Piasecki, 745 F.2d at 1473, 223 USPQ at 788, or summarily dismiss it as not compelling or insufficient. If the evidence is deemed insufficient to rebut the prima facie case of obviousness, Office personnel should specifically set forth the facts and reasoning that justify this conclusion. See MPEP § 716 - § 716.10 for an additional information pertaining to the evaluation of rebuttal evidence submitted under 37 CFR 1.132.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISIS A GHALI/           Primary Examiner, Art Unit 1611                                                                                                                                                                                             /I.G./